Citation Nr: 1425064	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether the reduction of a disability rating for radiculopathy of the right lower extremity, from 20 percent to 10 percent, effective on May 1, 2011, was proper.

2. Entitlement to an increased initial evaluation for the service-connected radiculopathy of the left lower extremity, currently rated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1990 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in September 2009 and February 2011. 

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issues of entitlement to service connection for an acquired psychiatric disorder and a separate evaluation for a voiding dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an increased rating for radiculopathy of the left lower extremity and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In March 2011, the RO reduced the Veteran's evaluation for service-connected radiculopathy of the right lower extremity, from 20 percent to 10 percent, effective May 1, 2011.

2. The 20 percent evaluation had been in effect for less than 5 years. 

3. In March 2010, the Veteran's right lower extremity demonstrated symptoms of significant neurological deficits, including: decreased sensation in the lateral thigh and the lateral aspect of the foot, abnormal deep tendon reflexes of the patella and Achilles, and recurrent paresthesia and pain.

4. In November 2012, the Veteran's "moderate" right lower extremity radiculopathy was manifested through severe constant pain, moderate paresthesia, and mild numbness.  


CONCLUSION OF LAW

The criteria to reduce the Veteran's disability rating assigned for radiculopathy of the right lower extremity, from 20 percent to 10 percent, have not been met, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.40-4.46, 4.59, 4.124a, Diagnostic Code 8520, 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The reduction of the Veteran's disability rating assigned for radiculopathy of the right lower extremity was determined to be improper and restoration has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Propriety of a Reduction in Rating for Radiculopathy of the Right Lower Extremity

The Veteran has contended that the reduction of his 20 percent rating for radiculopathy was improper because improvement of his condition has not been demonstrated.  Upon review of the evidence of record, the Board finds that improvement has not been demonstrated and that restoration of the Veteran's 20 percent rating is warranted.    
Disability evaluations (ratings) are determined by evaluating the extent to which a 
Veteran's service-connected disability adversely affects his ability to function under 
conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  See 38 C.F.R. § 3.105(e), 3.105 (i).  In the instant claim, these regulations were complied with in a September 2010 letter to the Veteran and the subsequent February 2011 rating decision.  Thus, the remaining issue in this case is whether the reduction in the evaluation for radiculopathy of the right lower extremity from 20 percent to 10 percent was justified by the evidence.  

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).  In this case, however, the 20 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement in would warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

However, the United States Court of Appeals for Veterans Claims (Court) has held that several regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  Id. 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinsky, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

In evaluating whether a reduction was warranted for the disability evaluations for peripheral neuropathy, the RO considered the criteria set forth in Diagnostic Code 8521, paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8521, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  Id. 

In the August 2010 rating decision that proposed the Veteran's reduction from a 20 percent to a 10 percent rating, the RO stated that improvement noted in a March 2010 examination was the basis for this change.  The RO stated that improvement in the March 2010 examination was indicated by symptomatology that was "not reflective" of a 20 percent evaluation and "moderate" impairment.  However, the Board disagrees with this interpretation of that evaluation.  The March 2010 evaluation states in the "spine" portion of the examination that the Veteran has "significant neurological deficits in both lower extremities."  In the peripheral nerve evaluation, the examiner noted that the Veteran has a slight limp due to his condition and that deep tendon reflexes in the lower extremity, particularly the patella and Achilles were abnormal.  The examiner reported that both legs had paresthesia (right worse than the left), and that the Veteran had decreased touch and pinprick sensation in the foot and lateral thigh.  

The only detracting comment in the exam was a notation of a November 2008 EMG, which did not provide evidence of peripheral neuropathy.  The Board notes that this examination occurred in November 2008, prior to the Veteran's back surgery in August 2009, and that multiple tests since that examination have indicated radicular symptomology.  The March 2010 evaluation deep tendon reflexes in the lower extremity were abnormal.  A July 2012 MRI indicated nerve impingement at L3-L4 and L5-S1.  Further, the VA examiner in a November 2012 examination reported positive bilateral straight leg raising tests and radicular symptoms involving the sciatic nerve that cause severe constant pain, moderate paresthesia, and mild numbness.  

While the November 2012 VA examiner indicates that the Veteran's external popliteal nerve causes incomplete paralysis that is "mild" in severity, the Board finds that the overall symptomology of the Veteran's radiculopathy of the right lower extremity is more accurately described as moderate.  This determination takes into account the sciatic nerve problems that are indicated in the "spine" portion of the examination and doesn't simply consider the specific rating code under which the Veteran is currently evaluated.  

The regulations governing rating reductions require that actual improvement in the disability be demonstrated.  See Brown, 5 Vet. App. at 420-421.  In this case, the evidence does not show an improvement in the Veteran's disabilities to a 10 percent level.  The findings from the March 2010 and November 2012 VA examinations do not demonstrate improvement that indicates "mild" severity.  The objective and subjective symptoms since the Veteran's back surgery suggest a condition of "moderate" severity.  In summary, the evidence regarding the Veteran's condition at least places the claim in equipoise, and in such claims, the benefit of the doubt will be resolved in favor of the Veteran.  As a result, restoration of the 20 percent rating for service-connected peripheral neuropathy of the lower right lower extremity, effective May 1, 2011, is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Restoration of the 20 percent rating for service-connected radiculopathy of the right lower extremity is granted.


REMAND

The Veteran also contends that he should have been assigned a higher disability rating for his radiculopathy of his left lower extremity.  While the Veteran underwent a VA evaluation regarding this condition in November 2012, the Veteran reported in a VA rehabilitation consult in November 2013 that he feels that his condition has significantly worsened, including his paresthesia in his lower extremities.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as the Veteran's condition has appeared to decline between examinations since his August 2009 surgery and due to these complaints of worsening, the Board finds that a new, comprehensive VA examination, addressing the severity of the Veteran's service-connected radiculopathy of his left lower extremity should be afforded.

Additionally, the Veteran has appealed a claim for a TDIU based upon the effects of his service-connected disabilities.   The Veteran has maintained that his disabilities preclude him from working.  Although the November 2012 VA examinations discussed some physical limitations caused by the service-connected disabilities it is unclear whether the Veteran is capable of securing or maintaining a substantially gainful occupation in light of these restrictions.  Accordingly, a VA examination is necessary.  Furthermore, the Board notes that this issue is inextricably intertwined with the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current level of severity of his service-connected radiculopathy of the left lower extremity, to include, but not limited to: severity of symptoms of incomplete or complete paralysis of the sciatic nerve, as well as, the external popliteal nerve, or any other nerves affected by the Veteran's service-connected back condition.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands for further development.  

2. Schedule the Veteran for an examination to determine if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history as a letter carrier, working in a warehouse and trucking and high school education.  

The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Following the above-directed development, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


